In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-3008
CLAYTON LEE WAAGNER,
                                                Petitioner-Appellant,
                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
          No. 2:16-cv-02156 — Sue E. Myerscough, Judge.
                     ____________________

     ARGUED MAY 20, 2020 — DECIDED AUGUST 20, 2020
                ____________________

   Before SYKES, Chief Judge, and RIPPLE and KANNE, Circuit
Judges.
    RIPPLE, Circuit Judge. Clayton Waagner filed a second col-
lateral attack on his sentence under 28 U.S.C. § 2255. He now
claims that his classification as an armed career criminal un-
der the Armed Career Criminal Act (“ACCA”) is improper
in light of the Supreme Court’s decision in Johnson v. United
States, 576 U.S. 591 (2015). Specifically, he challenges the
classifications of his Ohio aggravated burglary convictions
2                                                  No. 19-3008

and Ohio attempted robbery conviction as violent felonies
under the ACCA. The district court denied his motion. It
concluded that, although his prior convictions for Ohio ag-
gravated burglary no longer constitute predicate offenses for
ACCA purposes under the invalidated residual clause, they
still qualify as predicate offenses under the enumerated of-
fenses clause of that statute.
   We now affirm the judgment of the district court. We
agree with Mr. Waagner that the advent of Johnson permits
him to bring a second motion under § 2255, because prior to
Johnson, any such challenge would have been futile. None-
theless, because Ohio aggravated burglary and Ohio at-
tempted robbery are violent felonies as that term is defined
in the ACCA, the sentencing court properly adjudicated
Mr. Waagner as an armed career criminal.
                               I
                      BACKGROUND
                              A.
    After a jury trial in 2000, the United States District Court
for the Central District of Illinois convicted Mr. Waagner of
being a felon in possession of a firearm, in violation of 18
U.S.C. § 922(g), and of possessing a stolen vehicle that had
crossed a state line, in violation of 18 U.S.C. § 2313(a). At
sentencing, the district court adopted the finding of the
presentence investigation report (“PSR”) that Mr. Waagner
was an armed career criminal under the ACCA. The ACCA
mandates increased sentences for defendants who have
amassed qualifying prior convictions, termed “predicate of-
fenses.” One such predicate offense is a “violent felony,” de-
fined as:
No. 19-3008                                                          3

       (B) any crime punishable by imprisonment for
       a term exceeding one year … that—
       (i) has as an element the use, attempted use, or
       threatened use of physical force against the
       person of another; or
       (ii) is burglary, arson, or extortion, involves use
       of explosives, or otherwise involves conduct that
       presents a serious potential risk of physical injury
       to another.
18 U.S.C. § 924(e)(2)(B) (emphasis added). The Supreme
Court of the United States now has held that the last clause
of this provision—italicized above and known in common
parlance as the “residual clause”—is unconstitutionally
vague. See Johnson, 576 U.S. 591. Consequently, under cur-
rent law an offense is a violent felony within the meaning of
§ 924(e)(2)(B) only if it qualifies under the “elements” clause
or the “enumerated offenses” clause.
    The PSR, submitted in preparation for Mr. Waagner’s
sentencing, recited that he had at least three prior convic-
tions that qualified as predicate offenses: two 1978 convic-
tions for Ohio aggravated burglary and one 1992 conviction
for Ohio attempted robbery. These prior offenses qualified
Mr. Waagner as an armed career criminal with a sentencing
                                                               1
guidelines range of 262 to 327 months’ imprisonment. They


1 Additionally, the PSR noted a 1975 conviction for Virginia statutory
burglary and a 1978 conviction for Georgia burglary. The district court
did not rely upon these convictions in determining Mr. Waagner’s status
as an armed career criminal.
4                                                           No. 19-3008

also carried a statutory minimum imprisonment of fifteen
years.
    While awaiting sentencing, Mr. Waagner escaped from
custody and, while a fugitive, committed various other of-
fenses in multiple districts. After his apprehension, he
pleaded guilty to a charge of escape. At sentencing, the dis-
trict court imposed a sentence of 327 months’ imprisonment
for the felon-in-possession charge and 120 months’ for the
stolen vehicle charge, to run concurrently, and an additional
37 months’ for the escape charge. The total sentence was 364
months’ imprisonment.2
                                    B.
    Mr. Waagner’s direct appeal of his conviction and sen-
tence was not successful. See United States v. Waagner, 319
F.3d 962 (7th Cir. 2003). In 2013, he filed a § 2255 motion col-
laterally attacking his sentence in light of the Supreme
Court’s decision in Descamps v. United States, 570 U.S. 254
(2013). That decision had resolved a division among the cir-
cuits about the application of the “categorical approach”


2 Mr. Waagner also was convicted and sentenced in multiple other fed-
eral courts. The Middle District of Pennsylvania imposed a sentence of
400 months’ imprisonment, to run concurrently with the sentence in the
Central District of Illinois. The 400-month sentence was reduced to a
250-month sentence after Mr. Waagner filed an unopposed § 2255 mo-
tion in light of Johnson v. United States, 576 U.S. 591 (2015). He also was
sentenced to 228 months’ imprisonment by the Eastern District of Penn-
sylvania, to be served concurrently to the sentence here; and 235 months’
imprisonment by the Southern District of Ohio, to be served consecutive-
ly. He filed a § 2255 motion in the Southern District of Ohio in light of
Johnson, but the court denied his motion.
No. 19-3008                                                     5

employed by the courts to determine whether a prior convic-
tion is a predicate offense under the ACCA.
    In applying the categorical approach, a court compares
the elements of the statute with the elements of the “generic”
crime. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). If a
statute’s elements cover conduct broader than the elements
of the generic offense, the offense does not qualify as an
ACCA predicate. Id. If a statute is “divisible,” that is, if there
are alternative ways to violate it, a court applies the “modi-
fied categorical approach.” Id. at 2249. It may look at certain
documents in addition to the elements of the offense to de-
termine which alternative formed the basis of the conviction.
Id. The court then applies the categorical approach, compar-
ing the elements of the offense of conviction (specifically, the
alternative that formed the basis of conviction) with the ele-
ments of the generic offense. In Descamps, the Supreme
Court held that a court may not apply the modified categori-
cal approach—and thus may not consult additional docu-
ments outside of the elements of the offense—when a de-
fendant is convicted under an indivisible statute. 570 U.S. at
258.
    In his first § 2255 motion, Mr. Waagner contended that
his Ohio aggravated burglary convictions were actually bur-
glary convictions. He argued that Ohio burglary, like the
California burglary statute in Descamps, is broader than ge-
neric burglary and that therefore, a conviction under the
Ohio statute did not qualify as a violent felony under the
ACCA. The district court denied Mr. Waagner’s motion. It
concluded that Ohio’s burglary statute is distinguishable
from the statute in Descamps and that burglary under Ohio
law involves the risk of physical injury to another. Thus, the
6                                                           No. 19-3008

court rejected Mr. Waagner’s argument that his prior convic-
                                                                  3
tions were not predicate offenses for ACCA purposes.
    After the Supreme Court’s decision in Johnson, we grant-
ed Mr. Waagner permission to file a second or successive
§ 2255 motion, which is the motion on appeal before us. In
the successive motion, Mr. Waagner challenged his sentence
in light of Johnson, which held unconstitutional the residual
clause of the ACCA.
    Before the district court, Mr. Waagner contended that his
prior convictions for Ohio aggravated burglary qualified as
predicate offenses only under the now-invalid residual
clause. He therefore argued that the convictions could no
longer form the basis for his classification as an armed career
criminal. He further submitted that the Government could
not argue that Ohio aggravated burglary falls within the
scope of generic burglary under the ACCA (and thus is a
predicate offense under the enumerated offenses clause). As
he saw the matter, during the first § 2255 motion, the Gov-
ernment had conceded that Ohio aggravated burglary is not
within the scope of generic burglary, and therefore it could
not argue the contrary position in the second § 2255 proceed-
ings. Mr. Waagner also contended that his prior conviction
for Ohio attempted robbery did not constitute a predicate
offense.


3 See Waagner v. United States, No. 2:13-cv-02277 (C.D. Ill. Apr. 8, 2014).
Mr. Waagner appealed the dismissal of his § 2255 motion, but the case
was dismissed for failure to timely pay the required docketing fee, pur-
suant to Circuit Rule 3(b). Waagner v. United States, No. 14-2397 (7th Cir.
July 30, 2014).
No. 19-3008                                                                7

    In response, the Government first argued that
Mr. Waagner was not entitled to bring a second § 2255 mo-
tion. In its view, the claim did not actually arise from the
Supreme Court’s decision in Johnson and therefore was not
based on a new rule of constitutional law, as required by the
                                                              4
statute governing successive collateral attacks. The Gov-
ernment further contended that, in any event, all five of
Mr. Waagner’s prior convictions—including his Virginia and
Georgia convictions, which the district court had not used as
a basis for his ACCA classification—qualified as violent fel-
       5
onies.
    The district court determined that Mr. Waagner’s claim
relied on Johnson because it was not until the residual clause
was invalidated that he was able to file a nonfrivolous mo-
tion for relief. Prior to Johnson, any attack on the Ohio statute
under the enumerated offenses clause would have been met
by the rejoinder that the convictions certainly fell under the

4 28 U.S.C. § 2255(h) permits a second or successive motion if it contains:

           (1) newly discovered evidence that, if proven and
           viewed in light of the evidence as a whole, would be suf-
           ficient to establish by clear and convincing evidence that
           no reasonable factfinder would have found the movant
           guilty of the offense; or
           (2) a new rule of constitutional law, made retroactive to
           cases on collateral review by the Supreme Court, that
           was previously unavailable.
5 See supra note 1; see also R.6 at 8 (“In the alternative, the United States
requests that this Court deny [Mr. Waagner’s] claims on the merits be-
cause he is properly classified as an Armed Career Criminal based on his
five qualifying convictions for violent felonies.”).
8                                                  No. 19-3008

residual clause. Nonetheless, the district court held that his
prior convictions for Ohio aggravated burglary and Ohio at-
tempted robbery were violent felonies under the ACCA. It
rejected Mr. Waagner’s contention that estoppel prevented
the Government from arguing that aggravated burglary was
not a violent felony. In its view, collateral estoppel did not
apply because the relevant legal principles had changed:
“[i]ndeed, if the legal principles had not changed, Waagner
                                               6
would not be able to bring his claim at all.” The court also
rejected the Government’s argument that Mr. Waagner’s ad-
ditional prior convictions under Virginia and Georgia law
constituted    predicate    offenses.  However,       because
Mr. Waagner’s three prior Ohio convictions qualified as vio-
lent felonies under the ACCA, the district court affirmed his
status as an armed career criminal and denied his § 2255 mo-
tion.
    Mr. Waagner timely appealed.
                               II
                         ANALYSIS
                              A.
    We review de novo the legal questions presented on ap-
peal from a district court’s denial of a § 2255 motion. Delator-
re v. United States, 847 F.3d 837, 843 (7th Cir. 2017). We first
address the Government’s threshold contention that
Mr. Waagner cannot bring a second or successive § 2255 mo-
tion.



6 R.14 at 18.
No. 19-3008                                                    9

    Section 2255 provides an avenue for relief for federal
prisoners who contend that “the sentence was imposed in
violation of the Constitution or laws of the United States, or
that the court was without jurisdiction to impose such sen-
tence, or that the sentence was in excess of the maximum au-
thorized by law, or is otherwise subject to collateral attack.”
§ 2255(a). A petitioner must file a § 2255 motion within one
year from the date that the conviction becomes final, or, as
relevant here, one year from “the date on which the right as-
serted was initially recognized by the Supreme Court … and
made retroactively applicable to cases on collateral review.”
§ 2255(f)(3). Accordingly, a motion to vacate, set aside, or
correct a sentence based on the Supreme Court’s decision in
Johnson must be filed within one year of Johnson. See Cross v.
United States, 892 F.3d 288, 293 (7th Cir. 2018).
    Mr. Waagner filed his motion within one year of Johnson,
but the Government nonetheless submits that the motion is
untimely because it is not based on Johnson. In the Govern-
ment’s view, Mr. Waagner has not demonstrated that, at sen-
tencing, the district court relied solely on the residual clause.
Rather, at the time of sentencing, the district court could
have treated Mr. Waagner’s prior convictions for Ohio ag-
gravated burglary as violent felonies under the enumerated
offenses clause and his prior conviction for Ohio attempted
robbery as a violent felony under the elements clause. In that
sense, the Government’s argument goes, Johnson did not
necessarily impact Mr. Waagner’s sentence. In the Govern-
ment’s view, Mr. Waagner cannot use Johnson as a
“back-door” way to challenge his sentence simply because
he theoretically could have been sentenced under the resid-
ual clause.
10                                                No. 19-3008

    The Government also submits that Mr. Waagner’s claims
actually are based on an application of the modified categor-
ical approach for the enumerated offenses or elements claus-
es, as clarified by the Supreme Court in Descamps and
Mathis. Descamps elucidated the proper way to conduct the
analysis, explaining that the modified categorical approach
applies only when a statute is divisible. 570 U.S. at 263–64.
Mathis held that the general rule that a prior conviction qual-
ifies as a predicate offense only if its elements match or are
narrower than those of the generic offense remains true
when applying the modified approach. 136 S. Ct. at 2251
(2016). As the Government reminds us, Descamps and Mathis
are not “new rule[s] of constitutional law, made retroactive
to cases on collateral review by the Supreme Court,” that
would provide the basis for a successive § 2255 motion.
Mathis resolved a matter of statutory interpretation, rather
than announced a new rule of constitutional law that could
provide a foundation for a § 2255 claim. Dawkins v. United
States, 829 F.3d 549, 551 (7th Cir. 2016). “[T]he Supreme
Court has not made Descamps retroactive on collateral re-
view,” Groves v. United States, 755 F.3d 588, 593 (7th Cir.
2014), and in any case, a claim founded on Descamps would
have been untimely. Mr. Waagner filed this motion in 2016.
Therefore, the timeliness of Mr. Waagner’s claim depends on
whether it is based on Johnson. See Cross, 892 F.3d at 293
(“the timeliness of Cross’s … motion[] hinges on whether the
right [he] ‘assert[s] was initially recognized by’ Johnson”)
(quoting § 2255(f)(3)).
    Rejecting the Government’s view, the district court con-
cluded that Mr. Waagner’s claim did rely on Johnson because
it was not until that decision that Mr. Waagner had a non-
frivolous claim for relief. Before Johnson, had he contended
No. 19-3008                                                             11

that his convictions were not violent felonies under the
enumerated offenses clause, his challenge would have been
frivolous; the offenses remained violent felonies under the
residual clause. We considered a similar scenario in Cross,
892 F.3d 288. There, two individuals were sentenced on the
basis of the residual clause and challenged their sentences in
the wake of Johnson. One of the defendants faced an obstacle:
at the time of sentencing, his prior conviction also would
have qualified as a violent felony under the elements clause.
Id. at 296. Since then, however, the Supreme Court had held
                                                                          7
otherwise. Curtis Johnson v. United States, 559 U.S. 133 (2010).
We explained that Johnson, not Curtis Johnson, triggered the
petitioner’s right to file a § 2255 motion:
        Prior to Johnson, Davis had no basis to assert
        that his sentence was illegal and thus he could
        not claim a right to be released. Curtis Johnson
        did not change that fact: all it did was to elimi-
        nate the elements clause as a basis for Davis’s
        status, which is entirely dependent on the re-
        sidual clause. There matters stayed until John-
        son. Only then could Davis file a nonfrivolous
        motion for relief.


7 In Curtis Johnson v. United States, 559 U.S. 133 (2010), the Supreme
Court held that “the phrase ‘physical force’ means violent force—that is,
force capable of causing physical pain or injury to another person.” Id. at
140. The defendant in Cross v. United States, 892 F.3d 288, 297 (7th Cir.
2018), had a Wisconsin conviction for simple robbery, which requires the
use of force; however, the statute had been interpreted to include nonvi-
olent physical contact. Therefore, we held that the Wisconsin statute
“does not trigger the elements clause under Curtis Johnson.” Id.
12                                                            No. 19-3008

Cross, 892 F.3d at 297. In Cross, however, it was undisputed
that the petitioners had been sentenced under the residual
clause.
   Here, unlike in Cross, it is unclear on what basis
Mr. Waagner was sentenced. The courts of appeals are di-
vided on whether a petitioner who files a Johnson-based suc-
cessive § 2255 motion must establish “that it was more likely
than not that he was sentenced under the residual clause.”
United States v. Clay, 921 F.3d 550, 559 (5th Cir. 2019) (hold-
ing that the petitioner has the burden to show that he was
                                               8
sentenced under the residual clause). We have not yet taken
a position on the question. We have held that Johnson does
not open a new window for collateral attack whenever an
individual could have been sentenced under the residual
clause. For instance, we have concluded that Johnson did not
restart the clock for a defendant to argue that his offense was
not a violent felony under the elements clause when only the
elements clause had played a part in the district court’s clas-


8 See also Dimott v. United States, 881 F.3d 232, 243 (1st Cir. 2018) (holding
that “to successfully advance a Johnson … claim on collateral review, a
habeas petitioner bears the burden of establishing that it is more likely
than not that he was sentenced solely pursuant to ACCA’s residual
clause”); United States v. Peppers, 899 F.3d 211, 235 n.21 (3d Cir. 2018)
(same); Potter v. United States, 887 F.3d 785, 788 (6th Cir. 2018) (same);
Walker v. United States, 900 F.3d 1012, 1015 (8th Cir. 2018) (same); United
States v. Washington, 890 F.3d 891, 896 (10th Cir. 2018) (same); Beeman v.
United States, 871 F.3d 1215, 1221–22 (11th Cir. 2017) (same); but see Unit-
ed States v. Winston, 850 F.3d 677, 682 (4th Cir. 2017) (holding that the
petitioner need only show that his “sentence may have been predicated
on application of the now-void residual clause”); United States v. Geozos,
870 F.3d 890, 896 (9th Cir. 2017) (same).
No. 19-3008                                                               13

sification of the offense. Stanley v. United States, 827 F.3d 562
(7th Cir. 2016). In that case, however, the defendant did not
challenge his sentence on appeal or under § 2255 within the
one-year limitations period. We rejected his claim that John-
son started a new one-year period to seek relief, noting:
        Perhaps a prisoner could argue that he decided
        not to press an argument about the elements
        clause at sentencing, or on appeal, when the
        only consequence would have been to move a
        conviction from the elements clause to the re-
        sidual clause. Then it would be possible to see
        some relation between Johnson and a conten-
        tion that the conviction has been misclassified,
        for the line of argument could have been point-
        less before Johnson but dispositive afterward.
        But this is not the sort of argument that Stanley
        makes.
Id. at 565. We have cautioned against making too much of
the “possible exception to the rule that a sentence under the
elements clause is unaffected by Johnson.” Sotelo v. United
                                                9
States, 922 F.3d 848, 853 (7th Cir. 2019).


9 The defendant in Sotelo v. United States, 922 F.3d 848 (7th Cir. 2019), had
been convicted of mailing extortionate communications and mailing
threatening communications, in violation of 18 U.S.C. § 876(b) and (c).
The sentencing court classified his convictions as “crimes of violence”
under § 4B1.2(a) of the United States Sentencing Guidelines, which are
analogous to “violent felonies” in the ACCA. See United States v. Temple-
ton, 543 F.3d 378, 380 (7th Cir. 2008) (explaining that the definition of a
“crime of violence” is interpreted in the same way as the definition of a
“violent felony”).
                                                             (continued … )
14                                                          No. 19-3008

    Stanley and Sotelo do not control Mr. Waagner’s case. It is
substantially different from the circumstances presented in
those situations. In his first § 2255 motion, he challenged the
classification of his prior convictions for Ohio aggravated
burglary on the ground that these offenses were not violent
felonies under the enumerated offenses clause. The district
court denied his motion based on the residual clause: “[t]he
lesser charge of burglary under Ohio law ‘involves conduct
that presents a serious potential risk of physical injury to an-
other,’ 18 U.S.C. § 924(e)(2)(B)(ii).” Waagner, No. 2:13-cv-
02277, at 3–4. Notably, the judge who rejected
Mr. Waagner’s first § 2255 motion (on the ground that his
prior convictions were violent felonies under the residual
clause) was the same judge who originally had sentenced


( … continued)
    Sotelo filed a § 2255 motion years later, after Johnson. His claim,
however, rested primarily on another case, Mathis v. United States, 136
S. Ct. 2243, which clarified the application of the modified categorical
approach. Sotelo asserted that under the Mathis framework, his convic-
tions were not categorically crimes of violence under the elements clause
because in his view, the statute was indivisible and covered conduct that
did not necessary involve the use of force.
    We rejected his argument that Johnson gave him a chance to attack
his sentence. First, we noted that “[a]t sentencing, the district court re-
peatedly made clear that Sotelo was being sentenced under the elements
clause,” not the residual clause. Sotelo, 922 F.3d at 852. “The essence of
Sotelo’s claim for relief” was “under Mathis.” Id. at 854. Sotelo contended
that “before Johnson, he could only have filed a ‘pointless’ petition that
would have served merely to move his § 876 conviction from the ele-
ments to the residual clause.” Id. at 853. But that argument failed in part
because Sotelo, like the petitioner in Stanley, had never made this argu-
ment before the appeal.
No. 19-3008                                                   15

him as an armed career criminal. This factor lends support to
Mr. Waagner’s contention that his original sentence was
based on the residual clause. See Potter v. United States, 887
F.3d 785, 788 (6th Cir. 2018) (“[T]he judge who reviewed his
§ 2255 motion is the same judge who sentenced him. It is dif-
ficult to think of a better source of information about what
happened the first time around.”). A § 2255 motion based on
the enumerated offenses clause not only would have been
fruitless, it actually was futile. It was Johnson that opened the
door to Mr. Waagner’s challenge to the classification of his
Ohio aggravated burglary convictions.
    We therefore conclude that Mr. Waagner can bring a
§ 2255 motion insofar as it challenges the classification of his
Ohio aggravated burglary convictions. The same is not nec-
essarily true, however, for his challenges to the other prior
convictions. Each claim must be evaluated individually.
Hrobowski v. United States, 904 F.3d 566, 569 (7th Cir. 2018).
Regardless, we need not consider whether Johnson opened
the door for us to review anew Mr. Waagner’s prior convic-
tion for Ohio attempted robbery. Id. His challenge in this re-
gard must fail. He contends that the offense of attempted
robbery cannot be counted as a violent felony under the el-
ements clause. While Ohio’s attempted robbery statute re-
quires the use, attempted use, or threatened use of force, he
submits, the state’s “attempt statute” does not. As
Mr. Waagner himself acknowledges, this argument is fore-
closed by Hill v. United States, 877 F.3d 717 (7th Cir. 2017).
We held in Hill that “[w]hen a substantive offense would be
a violent felony under § 924(e) and similar statutes, an at-
tempt to commit that offense also is a violent felony.” Id. at
719. We see no reason to revisit that decision.
16                                                 No. 19-3008

                              B.
   We now address the question at the heart of
Mr. Waagner’s appeal: whether his prior convictions for
Ohio aggravated burglary are violent felonies under the
ACCA.
                               1.
    Before examining the merits of this issue, we address
Mr. Waagner’s argument that the Government is collaterally
estopped from taking the position that Ohio aggravated
burglary meets the generic definition of burglary.
    In litigating the first § 2255 motion, the Government con-
ceded that Ohio aggravated burglary did not meet the gener-
ic definition of burglary; it nevertheless maintained that the
offense qualified as a violent felony under the residual
clause. Now that the Supreme Court has determined that the
residual clause is unconstitutionally vague, the Government
takes the contrary position that Ohio aggravated burglary
does meet the generic definition of burglary and, accordingly,
constitutes a violent felony under the enumerated offenses
clause. Mr. Waagner submits that the doctrine of collateral
estoppel prevents the Government from changing its posi-
tion.
    The doctrine of collateral estoppel, also known as issue
preclusion, “ordinarily bars relitigation of an issue of fact or
law raised and necessarily resolved by a prior judgment.”
Bravo-Fernandez v. United States, 137 S. Ct. 352, 358 (2016). In
general, collateral estoppel applies when four distinct condi-
tions are met:
       1) the issue sought to be precluded must be the
       same as that involved in the prior action, 2) the
No. 19-3008                                                  17

       issue must have been actually litigated, 3) the
       determination of the issue must have been es-
       sential to the final judgment, and 4) the party
       against whom estoppel is invoked must be ful-
       ly represented in the prior action.
Klingman v. Levinson, 831 F.2d 1292, 1295 (7th Cir. 1987).
    Mr. Waagner seeks to preclude the Government from ar-
guing that Ohio aggravated burglary is generic burglary. But
that issue was not actually decided in the prior litigation. In
denying Mr. Waagner’s first § 2255 motion, the district court
concluded that Ohio aggravated burglary qualified as a vio-
lent felony under the residual clause. That question is, of
course, distinct from the question of whether the state law
offense constituted a violent felony under the enumerated
offenses clause. It may be true that the Government at the
time conceded that the offense did not meet the definition of
generic burglary, but its taking that position was irrelevant
to the court’s decision. The determination of whether the
state law offense qualified as a violent felony under the
enumerated offenses clause was neither specifically decided
nor essential to the final judgment. “The fundamental ra-
tionale of issue preclusion dictates the clearly settled re-
quirement that it be limited to matters that have been actual-
ly decided.” 18 Charles Alan Wright et al., Federal Practice
and Procedure § 4420 (3d ed. 1998); see Duthie v. Matria
Healthcare, Inc., 540 F.3d 533, 542 (7th Cir. 2008) (noting that
collateral estoppel did not prevent plaintiffs from making
certain claims when the state court in the previous litigation
had made no determination about those claims, “as such
claims were not before it”). Accordingly, the Government
may argue that the state offense is generic burglary.
18                                                            No. 19-3008

                                     2.
    We now turn to the central question of whether Ohio ag-
gravated burglary constitutes a violent felony under the
ACCA. An offense is a “violent felony” under ACCA’s enu-
merated offenses clause if it is a felony, state or federal, that
“is burglary, arson, or extortion.” § 924(e)(2)(B)(ii). In inter-
preting the scope of these terms, we understand Congress to
have used them to include “generic” versions of the enu-
merated offenses. “[A]s to burglary … Congress meant a
crime ‘contain[ing] the following elements: an unlawful or
unprivileged entry into … a building or other structure, with
intent to commit a crime.’” Mathis, 136 S. Ct. at 2248 (altera-
tion in original) (quoting Taylor v. United States, 495 U.S. 575,
598 (1990)). We examine only the elements of the state law
offense, without regard to the state’s characterization of the
offense or the particular facts of the case. Taylor, 495 U.S. at
600–01.
        A crime counts as “burglary” under the Act if
        its elements are the same as, or narrower than,
        those of the generic offense. But if the crime of
        conviction covers any more conduct than the
        generic offense, then it is not an ACCA “bur-
        glary”—even if the defendant’s actual conduct
        (i.e., the facts of the crime) fits within the ge-
        neric offense’s boundaries.
                               10
Mathis, 136 S. Ct. at 2248.


10 As we explained earlier, under Mathis, 136 S. Ct. 2243, if a crime is
indivisible, that is, if there is one set of elements to define one crime, the
“categorical approach” calls for a straightforward comparison of those
                                                               (continued … )
No. 19-3008                                                             19

    Mr. Waagner was convicted of Ohio aggravated burgla-
ry. At the time he was convicted in 1978, the relevant statute
provided:
        (A) No person, by force, stealth, or deception,
        shall trespass in an occupied structure as de-
        fined in section 2909.01 of the Revised Code, or
        in a separately secured or separately occupied
        portion thereof, with purpose to commit there-
        in any theft offense as defined in section
        2913.01 of the Revised Code, or any felony,
        when any of the following apply:
        (1) The offender inflicts, or attempts or threat-
        ens to inflict physical harm on another;
        (2) The offender has a deadly weapon or dan-
        gerous ordnance as defined in section 2923.11
        of the Revised Code on or about his person or
        under his control;
        (3) The occupied structure involved is the perma-
        nent or temporary habitation of any person, in
        which at the time any person is present or likely to
        be present.



( … continued)
elements with the elements of the generic offense. The “modified cate-
gorical approach” requires an extra step when a statute is divisible, that
is, if there are multiple alternative elements. In such a case a court will
consider certain documents to determine exactly what offense (and thus
what elements) a defendant was convicted of committing. Only then will
the court proceed to compare those elements with the elements of the
generic offense.
20                                                        No. 19-3008

Ohio Rev. Code § 2911.11 (emphasis added). Ohio defined
“occupied structure” to mean:
       any house, building, outbuilding, watercraft,
       aircraft, railroad car, truck, trailer, tent, or oth-
       er structure, vehicle, or shelter, or any portion
       thereof, to which any of the following applies:
           (A) Which is maintained as a permanent or
       temporary dwelling, even though it is tempo-
       rarily unoccupied, and whether or not any per-
       son is actually present;
          (B) Which at the time is occupied as the
       permanent or temporary habitation of any per-
       son, whether or not any person is actually pre-
       sent;
           (C) Which at the time is specially adapted
       for the overnight accommodation of any per-
       son, whether or not any person is actually pre-
       sent;
          (D) In which at the time any person is pre-
       sent or likely to be present.
Ohio Rev. Code § 2909.01. The statute has since been
amended, but our analysis focuses on the previous version
of the Ohio aggravated burglary statute, which was in effect
at the time Mr. Waagner was convicted in 1978.
     Mr. Waagner was convicted of violating section
                11
2911.11(A)(3).       Accordingly, we compare the elements of

11 On appeal, the parties appear to agree that the statute is divisible.
There is no dispute that Mr. Waagner’s conviction is under section
                                                        (continued … )
No. 19-3008                                                           21

Ohio aggravated burglary under section 2911.11(A)(3) with
the elements of the generic offense of burglary, which the
Supreme Court has defined as “an unlawful or unprivileged
entry into … a building or other structure, with intent to
commit a crime.” Taylor, 495 U.S. at 598. Mr. Waagner con-
tends that the Ohio aggravated burglary statute falls outside
the category of generic burglary because it defines “occupied
structure” too broadly: specifically, it includes burglaries of
cars not designed or adapted for overnight accommodation
so long as a person is temporarily living in the car.
    State burglary statutes that prohibit burglary of a non-
permanent structure or vehicle that is customarily used or
has been adapted for overnight accommodation fall within
the scope of generic burglary. United States v. Stitt, 139 S. Ct.
399 (2018). The Supreme Court in Stitt observed that such
structures or vehicles were covered by a majority of state
burglary statutes at the time the ACCA was enacted; and the
inclusion of such structures served ACCA’s purpose of ad-
dressing burglary’s inherent danger in “creat[ing] the possi-
bility of a violent confrontation.” Id. at 406. The Court took
care to distinguish the Tennessee and Arkansas statutes at
issue in Stitt from the Missouri statute considered in Taylor.
The Missouri statute prohibited breaking and entering “any
boat or vessel, or railroad car.” Taylor, 495 U.S. at 599. Unlike
the statutes in Stitt, it “referred to ordinary boats and vessels
often at sea (and railroad cars often filled with cargo, not
people)” and did not restrict its coverage to “circumstances


( … continued)
2911.11(A)(3). Thus, our analysis focuses on that subsection of the stat-
ute.
22                                                        No. 19-3008

where burglary is likely to present a serious risk of vio-
                                    12
lence.” Stitt, 139 S. Ct. at 407.
    With this guidance in mind, we examine the Ohio aggra-
vated burglary statute. Specifically, we consider whether the
state statute’s inclusion of structures and vehicles not de-
signed or adapted for overnight accommodation, as long as
a person is present or likely to be present, renders it broader
than generic burglary.
    Mr. Waagner focuses on ACCA’s purpose of addressing
the inherent danger of the possibility of a violent confronta-
tion. The Ohio statute covers “ordinary vehicles” if they are
vehicles in which someone is present or likely to be present.
In Mr. Waagner’s view, this additional requirement does not
do enough work. He notes that in Stitt, the Court explicitly
declined to decide whether an Arkansas statute is overbroad
because it covers burglary of a vehicle in which any person
lives. The defendant in that case had argued that “these
words might cover a car in which a homeless person occa-
sionally sleeps.” Id. Because the argument rested in part on
state law and had yet to be considered by the lower courts,
the Supreme Court remanded the case.
   In Mr. Waagner’s view, generic burglary focuses not only
on the risk of confrontation between the intruder and anoth-


12 The Court also distinguished the Iowa statute at issue in Mathis,
which included “ordinary vehicles” that “can be used for storage or
safekeeping,” rather than for accommodation of people. United States v.
Stitt, 139 S. Ct. 399, 407 (2018). “That is presumably why … ‘all parties
agree[d]’ that Iowa’s burglary statute ‘covers more conduct than generic
burglary does.’” Id. (quoting Mathis, 579 U.S. at 2250).
No. 19-3008                                                        23

er person, but also on the defendant’s awareness of that risk.
He submits that when an individual “knows of the risk of
confrontation … [,] his decision to commit the offense de-
spite that risk ‘may mean that he is prepared to use violence
                                                              13
if necessary to carry out his plans or to escape.’” Under his
theory, the Ohio statute is overbroad because it includes sit-
uations in which a defendant may not necessarily know that
he poses a risk.
    Mr. Waagner’s analysis overlooks the statute’s limiting
language that serves to keep the offense within the bounda-
ries of generic burglary. “The aggravated burglary statute,
by its own terms, requires two elements of proof, permanent
or temporary habitation and presence or likelihood of pres-
ence.” State v. Wilson, 388 N.E.2d 745, 750 (Ohio 1979); see
also State v. Adams, 45 N.E.3d 127, 174 (Ohio 2015) (“To estab-
lish that Adams committed aggravated burglary, … the state
was required to show that at the time he entered the apart-
ment, a person was present or likely to be present.”). The
twin requirements are independent. Wilson, 388 N.E.2d at
750 (“A structure can be one that was occupied as a perma-
nent or temporary habitation without being one … where at
the time anyone is present or likely to be present. The con-
verse is also true.”).
     Further, the Supreme Court of Ohio has explained that
the “presence” prong is no mere formality. In Wilson, it ex-
plicitly rejected the argument that “once the state proves that
a permanent or temporary habitation has been burglarized,
it is presumed that a person is likely to be present.” Id. On

13 Appellant’s Br. 35–36 (quoting Taylor, 495 U.S. at 588).
24                                                            No. 19-3008

the contrary, the fact that “a permanent or temporary habita-
tion or dwelling has been burglarized … alone … will not
compel a presumption that a person is likely to be present.”
State v. Fowler, 445 N.E.2d 1119, 1121 (Ohio 1983). The “pres-
ence” requirement ensures that the statute covers offenses
involving precisely the “possibility of violent confrontation
between the offender and an occupant” with which Con-
gress was concerned. Taylor, 495 U.S. at 588. Indeed, that is
exactly the purpose of the Ohio aggravated burglary statute:
“[t]he intent of the General Assembly in enacting R.C.
2911.11 was to elevate the degree of burglary in those in-
stances in which the victim was exposed to a greater risk of
harm.” State v. Kilby, 361 N.E.2d 1336, 1339 (Ohio 1977).
    We therefore hold that the Ohio aggravated burglary
statute meets the definition of generic burglary under the
ACCA. In reaching this conclusion, our reasoning is aligned
with the reasoning of the Eighth Circuit on remand from
                                                                           14
Stitt. See United States v. Sims, 933 F.3d 1009 (8th Cir. 2019).
The Eighth Circuit concluded that the Arkansas statute at
issue, which encompassed burglary of a vehicle “[w]here
any person lives,” did fall within the category of generic
burglary. See id. The court reasoned:
        [T]he Supreme Court’s analysis in Stitt “fo-
        cus[ed] upon circumstances where burglary is
        likely to present a serious risk of violence”


14 Stitt, 139 S. Ct. 399, consolidated two cases, United States v. Stitt, 860
F.3d 854 (6th Cir. 2017), and United States v. Sims, 854 F.3d 1037 (8th Cir.
2017). The Supreme Court reversed the judgment of the Sixth Circuit and
vacated the judgment of the Eighth Circuit and remanded the case.
No. 19-3008                                                    25

       without considering the offender’s awareness
       of those circumstances. An intrusion into a ve-
       hicle in which someone is living is necessarily
       “an inherently dangerous crime” even if the
       perpetrator fails to recognize that someone
       lives there.
Id. at 1014 (quoting Stitt, 139 S. Ct. at 407). Similarly, the
Ohio legislature recognized that burglary of a vehicle in
which a person is likely to be present creates a grave risk of
harm.
    Even more to the point, our reasoning aligns with that of
the Sixth Circuit, which has held that the same statute we
consider here—the previous version of Ohio aggravated
burglary under section 2911.11(A)(3)—does qualify as a vio-
lent felony under ACCA’s enumerated offenses clause. Greer
v. United States, 938 F.3d 766 (6th Cir. 2019). The Sixth Circuit
emphasized that section 2911.11(A)(3) requires both that the
structure be a habitation and that a person be actually pre-
sent or likely to be present. Examining Ohio courts’ interpre-
tation of the habitation and presence requirements, it con-
cluded that “both of these attributes are highly fact-specific
and dependent upon actual use and presence of a person.”
Id. at 777. This approach is consistent, the court noted, with
the Supreme Court’s decision in Stitt, because the “pres-
ence” requirement “goes to the core of the generic offense of
burglary,” that is, the serious risk of violence. Id. In addition,
acknowledging that “our understanding of generic burglary
is anchored by the ways in which the term was ‘used in the
criminal codes of most States’ at the time the ACCA was
passed,” the Sixth Circuit examined state burglary statutes
as they existed at the time and concluded that the majority
26                                                        No. 19-3008

were broader than or substantially similar in scope to the
Ohio statute. Id. at 778 (quoting Taylor, 495 U.S. at 598).
Therefore, it stated, “the Ohio statute at issue … is no outli-
        15
er.” Id.
                                                                   16
   Mr. Waagner criticizes Greer as “not well reasoned.” He
contends that the Sixth Circuit “inappropriately prioritizes
actual risk over the defendant’s perceived risk.” Id. He
points to the Supreme Court’s reasoning in Taylor:
           The fact that an offender enters a building to
           commit a crime often creates the possibility of
           a violent confrontation between the offender
           and an occupant, caretaker, or some other per-
           son … And the offender’s own awareness of
           this possibility may mean that he is prepared
           to use violence if necessary to carry out his
           plans or to escape.
495 U.S. at 588. But there is nothing to suggest that “the of-
fender’s own awareness” of the risk is a requirement of gener-
ic burglary. In Stitt, the Supreme Court rejected the argu-
ment that a statute could be overbroad if a vehicle or struc-
ture is used as an accommodation on a part-time basis be-
cause the risk of violence is diminished. “After all, a burgla-
ry is no less a burglary because it took place at a summer
home during the winter, or a commercial building during a


15 Mr. Waagner has given us no reason to believe that this assessment of
state burglary statutes is flawed in any way that might require a plenary
reexamination.
16 Appellant’s Reply Br. 11.
No. 19-3008                                                         27

holiday.” 139 S. Ct. at 406. This reasoning emphasizes the
“apparent potential for regular occupancy,” id. (quoting
Model Penal Code § 221.1, Comment 3(b), p. 72), but it also
indicates that the potential for risk is not tethered to the de-
fendant’s awareness of it. An individual who targets a com-
mercial building during a holiday presents a diminished risk
of actual violence and presumably has a diminished expecta-
tion of a violent encounter. Nonetheless, such a burglary is
“no less a burglary.” Id.
    Mr. Waagner contends that we should impose an addi-
tional requirement to consider a state law offense generic
burglary: the defendant’s awareness of the risk of a violent
encounter. But, as we have just noted, an examination of
Stitt renders this suggestion unpersuasive. The Ohio aggra-
vated burglary statute limits its coverage to occupied struc-
tures that are habitations and in which a person is present or
likely to be present. These twin requirements confine the
statute’s scope to instances in which there is a “possibility of
a violent confrontation.” Taylor, 495 U.S. at 588. Therefore,
Ohio aggravated burglary under section 2911.11(A)(3) falls
within the category of generic burglary. Mr. Waagner’s two
convictions for Ohio aggravated burglary constitute violent
                                                17
felonies within the meaning of the ACCA.



17 The Government submits that Mr. Waagner’s prior conviction for
Georgia burglary qualifies as a violent felony under the ACCA. With
respect to that question, however, we need not reach the merits.
Mr. Waagner has three predicate offenses, enough to qualify him for ca-
reer offender status under the ACCA regardless of whether his Georgia
burglary conviction is also a predicate offense.
28                                                 No. 19-3008

                         Conclusion
    For these reasons, the judgment of the district court is af-
firmed.
                                                   AFFIRMED